Case 2:20-bk-16399-BR        Doc 57 Filed 12/29/20 Entered 12/29/20 10:18:27        Desc
                             Main Document     Page 1 of 66



 1 David M. Goodrich
     dgoodrich@wgllp.com
 2 650 Town Center Drive. Suite 600
   Costa Mesa, CA 92626
 3
   Telephone: (714) 966-1000
 4

 5
     Chapter 7 Trustee
 6

 7                            UNITED STATES BANKRUPTCY COURT

 8                             CENTRAL DISTRICT OF CALIFORNIA

 9                                   LOS ANGELES DIVISION

10

11 In re:                                       Case No. 2:20-bk-16308-BR

12 OS SUSNET, LLC,
                                                Chapter 7
13
                                                APPLICATION BY CHAPTER 7 TRUSTEE
14                 Debtor.                      TO EMPLOY HILTON & HYLAND AS
                                                REAL ESTATE BROKER TO MARKET
15                                              AND SELL REAL PROPERTY;
                                                DECLARTION OF DAVID M. GOODRICH;
16                                              STATEMENT OF DISINTERESTEDNESS
                                                IN SUPPORT THEREOF
17
                                                [12125 W. Sunset Blvd., Los Angeles, CA 90049]
18
19                                              [11 U.S.C. §§ 327(a) and 328(a); Fed. R.
                                                Bankr. P. 2014; Loc. Bankr. R. 2014-1(b)]
20
                                                 [No Hearing Required Unless Requested
21

22 TO THE HONORABLE BARRY RUSSELL, UNITED STATES BANKRUPTCY JUDGE;

23 THE OFFICE OF THE UNITED STATES TRUSTEE; THE DEBTOR, ITS COUNSEL, IF

24 ANY, AND ALL OTHER INTERESTED PARTIES:

25

26

27

28
Case 2:20-bk-16399-BR          Doc 57 Filed 12/29/20 Entered 12/29/20 10:18:27                Desc
                               Main Document     Page 2 of 66



 1             David M. Goodrich, the duly appointed, qualified, and acting chapter 7 trustee (“Trustee”)

 2 of the bankruptcy estate (“Estate”) of OS Susnet, LLC (“Debtor”), requests authority to employ

 3 Hilton & Hyland, (“Broker”) to act as the Estate’s real estate broker in this case for the purpose of

 4 marketing and selling residential real property located at 12125 W. Sunset Blvd, Los Angeles,

 5 California 90049 (“Property”).

 6             This Application is brought in accordance with 11 U.S.C. §§ 327(a) and 328(a), Federal

 7 Rule of Bankruptcy Procedure 2014, and Local Bankruptcy Rule 2014-1(b), and is made on the

 8
     grounds that the Broker does not hold or represent an interest adverse to the Estate, and the Broker
 9
     is disinterested as required by 11 U.S.C. §327(a).
10
               The resume of Jeff Hyland ("Agent"), the agent for the Broker who will be primarily
11
     responsible for marketing the Property for sale, is attached hereto as Exhibit 1. The Trustee
12

13 desires to employ the Broker on the terms and conditions stated in the Listing Agreement and

14 Addendum (collectively “Listing Agreement”) attached hereto as Exhibit 2.

15             This Application is based on the attached Memorandum of Points and Authorities, the
16
     Declaration of David M. Goodrich, the Statement of Disinterestedness, and the exhibits attached
17
     hereto.
18
               WHEREFORE, the Trustee respectfully requests that the Court enter an order:
19

20             1. Authorizing the Trustee to employ the Broker as the Estate's real estate broker, on the

21 terms and conditions set forth in this Application pursuant to the Listing Agreement, including,

22 but not limited to, those terms relating to compensation for the Broker, under the standards set

23 forth in 11 U.S.C. §327(a) at the expense of the estate, without the necessity of a separate fee

24
     application; and
25
               2. Granting such other relief as the Court deems just and proper.
26
     Dated: December 23, 2020                        /s/ David M. Goodrich
27
                                                     David M. Goodrich
28                                                   Chapter 7 Trustee
Case 2:20-bk-16399-BR         Doc 57 Filed 12/29/20 Entered 12/29/20 10:18:27                 Desc
                              Main Document     Page 3 of 66



 1                        MEMORANDUM OF POINTS AND AUTHORITIES
 2                                                     I.
 3                                            INTRODUCTION
 4 A.        Background Facts
 5          The Debtor filed a Chapter 7 petition on July 15, 2020. See Docket No. 1. 1 Thereafter,

 6 David M. Goodrich was appointed as the Chapter 7 Trustee. See Docket No. 3

 7          According to the Debtor's schedules, the Debtor held an interest in real property located at

 8 12125 W. Susnet Blvd., Los Angeles, California 90049 (“Property”) on the petition date. See

 9
     Docket No. 12, Schedule A/B. The Debtor alleges the aggregate secured debt owed on the
10
     Property is $6,294,921.73. The Debtor also claims the secured claims of Mega Holding Group,
11
     LLC ("Mega") in the amount of $1,000,000, OSB Investment, LLC ("OSB") in the amount of
12
     $477,361.73, and The Blvd. Agency, Inc. ("Agency") in the amount of $262,560, are "disputed."
13

14 The Trustee has learned some of the secured debt listed in the Debtor's Schedule D is less than

15 scheduled or not owed by the Debtor at all.

16          The Trustee intends to market and sell the Property if proceeds can be generated for a
17
     meaningful distribution to creditors. In order to ensure the best and highest offer is solicited, the
18
     Trustee plans to list the Property for sale at a price of $5,995,000.00. See Exhibit 2 hereto.
19
     Based upon an expected sale price of $5,995,000.00, the Trustee believes a sale of the Property
20

21 will benefit creditors of the Estate.

22 B.       The Property and Proposed Employment Of Broker

23          The Resume of Mr. Hyland, who will be primarily responsible for marketing the Property
24 for sale is attached hereto as Exhibit 1. The Trustee desires to employ the Broker on the terms and

25

26
     1
27     The Trustee requests the Court take judicial notice of its docket, the filing date of pleadings on
     its docket and the admissions of the Debtor made under oath in its schedules.
28

                                                        2
Case 2:20-bk-16399-BR        Doc 57 Filed 12/29/20 Entered 12/29/20 10:18:27                  Desc
                             Main Document     Page 4 of 66



 1 conditions stated in the Listing Agreement attached hereto as Exhibit 2. The Broker has not

 2 received and will not receive a retainer in connection with the proposed retention. Pursuant to the

 3
     Listing Agreement, the Broker's commission will be five percent (5%) of the purchase price for
 4
     the Property.
 5
            This Application requests only that the Court approve the Trustee's employment of the
 6
     Broker under 11 U.S.C. § 327(a). This Application does not request authorization to sell the
 7

 8 Property under 11 U.S.C. §363. If and when the Trustee is in a position to sell the Property, the

 9 Trustee will request authority to do so by filing a separate motion with the Court, which motion

10 will describe the terms and conditions of the proposed sale transaction, etc. Notice of such a

11
     motion will be served on creditors and other parties in interest of the Estate.
12
                                                        II.
13
        THE COURT SHOULD AUTHORIZE THE TRUSTEE TO EMPLOY THE BROKER
14

15 A.       The Court Should Approve Employment Pursuant to Bankruptcy Code §327(a)

16          11 U.S.C. § 327(a) provides:

17             (a) Except as otherwise provided in this section, the trustee, with the court’s
18             approval, may employ one or more attorneys, accountants, appraisers,
19
               auctioneers, or other professional persons, that do not hold or represent an
20
               interest adverse to the estate, and that are disinterested persons, to represent or
21
               assist the trustee in carrying out the trustee’s duties under this title.
22

23 11 U.S.C. §327(a).

24          Based upon the Statement of Disinterestedness attached hereto, the Trustee is satisfied the

25 Broker does not hold or represent an interest adverse to the Estate, and that the Broker is

26
     disinterested as required by §327(a). Therefore, the Trustee may employ the Broker under §327(a).
27
            Furthermore, as set forth in the Broker resume attached hereto in Exhibit 1, Mr. Hyland
28

                                                         3
Case 2:20-bk-16399-BR        Doc 57 Filed 12/29/20 Entered 12/29/20 10:18:27                 Desc
                             Main Document     Page 5 of 66



 1 has experience with selling real property in the area in which the Property is located. See Exhibit

 2 1. Additionally, the Listing Agreement provides for a broker's commission of five percent (5%) of

 3
     the sale price on the Property. See Exhibit 2. The Estate will realize proceeds from a sale of the
 4
     Property. As such, employment is proper.
 5
     B.     The Court Should Approve the Proposed Terms of Compensation Pursuant to
 6          §328(a)
 7
            11 U.S.C. § 328(a) provides as follows:
 8
               The trustee, or a committee appointed under section 1102 of this title, with the
 9
               court's approval, may employ or authorize the employment of a professional
10

11             person under section 327 or 1103 of this title, as the case may be, on any

12             reasonable terms and conditions of employment, including on a retainer, on an

13             hourly basis, on a fixed or percentage fee basis, or on a contingent fee basis.
14             Notwithstanding such terms and conditions, the court may allow compensation
15
               different from the compensation provided under such terms and conditions after
16
               the conclusion of such employment, if such terms and conditions prove to have
17
               been improvident in light of developments not capable of being anticipated at
18
19             the time of the fixing of such terms and conditions.

20 11 U.S.C. §328 (emphasis added).

21          Pursuant to §328(a), the Trustee may employ the Broker on the specific terms set forth in
22
     the Listing Agreement, including those relating to compensation, provided such terms are
23
     reasonable. See 11 U.S.C. §328(a). This section "provides a specific mechanism for professional
24
     persons to obtain prior court approval of the terms of their compensation[,]" subject to possible
25
     adjustment if such compensation proves to have been improvident in light of developments not
26

27 capable of being anticipated at the time of the fixing of such terms and conditions. See 3

28 COLLIER ON BANKRUPTCY ¶ 328.01 (Alan N. Resnick & Henry J. Sommer eds. 16th ed.); 11

                                                      4
Case 2:20-bk-16399-BR        Doc 57 Filed 12/29/20 Entered 12/29/20 10:18:27                Desc
                             Main Document     Page 6 of 66



 1 U.S.C. §328(a).

 2          The Trustee believes that the terms and conditions of the Listing Agreement are
 3
     reasonable, and for this reason, the Trustee requests that the compensation terms in the Listing
 4
     Agreement be approved at this time, without the necessity of a separate fee application, notice or
 5
     hearing. Such approval would be in the best interests of the Estate because it allows the Estate to
 6
     avoid the expenses of a fee application, and because the Court will retain authority to allow
 7

 8 compensation different from the compensation provided under the Listing Agreement after

 9 conclusion of the employment "if such terms and conditions prove to have been improvident in

10 light of developments not capable of being anticipated at the time of the fixing of such terms and

11
     conditions." 11 U.S.C. §328(a).
12
                                                     III.
13
                                               CONCLUSION
14

15          For the foregoing reasons, the Trustee believes that the employment of the Broker is

16 necessary and in the best interests of Estate and its creditors. Therefore, the Trustee respectfully

17 requests that the Court enter an order:

18          1.      Authorizing the Trustee to employ the Broker as his real estate broker on the terms
19
     and conditions stated herein and each Listing Agreement, and under 11 U.S.C. §§327(a) and
20
     328(a) at the expense of the Estate, without the necessity of a separate fee applications should the
21
     Property be sold; and
22

23          2.      Granting such other relief as the Court deems just and proper.

24

25 Dated: December 23, 2020                        /s/ David M. Goodrich
                                                   David M. Goodrich
26
                                                   Chapter 7 Trustee
27

28

                                                       5
Case 2:20-bk-16399-BR        Doc 57 Filed 12/29/20 Entered 12/29/20 10:18:27                 Desc
                             Main Document     Page 7 of 66



 1                            DECLARATION OF DAVID M. GOODRICH

 2          I, David M. Goodrich:
 3
            1.      I am an individual over the age of eighteen, and I am the duly appointed, qualified
 4
     and acting Chapter 7 Trustee of the bankruptcy estate of OS Susnet, LLC. Except as otherwise
 5
     indicated, all statements made herein are based on my personal knowledge or my review of
 6
     relevant documents. If called to testify as a witness in this matter, I could and would competently
 7

 8 testify under oath to the truth of the statements set forth herein.

 9          2.      The Resume of Mr. Hyland, the broker who will be primarily responsible for
10 marketing the Property for sale, is attached hereto as Exhibit 1. Attached hereto as Exhibit 2 is a

11
     true and correct copy of the proposed Listing Agreement.
12
            3.      The Broker has not received and will not receive a retainer in connection with the
13
     proposed retention. Pursuant to the Listing Agreement, the Broker will seek approval of
14

15 compensation in the amount of 5% of the sale price for the Property.

16          4.      This Application requests only that the Court approve the employment of the

17 Broker under 11 U.S.C. §§ 327(a) and 328(a). This Application does not request authorization to

18 sell the Properties under 11 U.S.C. §363. If and when I am in a position to sell the Property, I will
19
     request authority to do so by filing a separate motion with the Court, which motion will describe
20
     the terms and conditions of the proposed sale transaction, etc.
21
            5.      I believe employment of the Broker is in the best interest of the Estate and its
22

23 creditors.

24          I declare under penalty of perjury under the laws of the United States of America that the

25 foregoing is true and correct.

26
     Dated: December 23, 2020                      /s/ David M. Goodrich
27                                                 David M. Goodrich

28

                                                       6
Case 2:20-bk-16399-BR         Doc 57 Filed 12/29/20 Entered 12/29/20 10:18:27                Desc
                              Main Document     Page 8 of 66



 1              STATEMENT OF DISINTERESTEDNESS FOR EMPLOYMENT OF

 2                PROFESSIONAL PERSON UNDER BANKRUPTCY RULE 2014
 3
     [The following information is supplied in conformity with United States Bankruptcy Court,
 4
     Central District of California, Form No. 2014-1]
 5
   1.     Name, address and telephone number of the professional (“Professional”) submitting this
 6 Statement:

 7
            Hilton & Hyland,
 8          Jeff Hyland
            257 North Canon Drive, 2nd Floor
 9          Beverly Hills, California 90210
            (310) 278-3311
10          jeff@jeffhyland.com
11
            A true and correct copy of the Professional's resume is attached hereto as Exhibit 1.
12
     2.      The services to be rendered by the Professional in this case are (specify):
13
            The Professional will act as the real estate broker for the Trustee for the purpose of
14

15          procuring a buyer for the residential real properties located at 12125 W. Sunset Blvd., Los

16          Angeles, California 90049 (“Property”).

17 3.       The terms and source of the proposed compensation and reimbursement of the Professional
18          are (specify):
19
                    a.       The terms of the proposed compensation are set forth in the Listing
20
            Agreement attached hereto as Exhibit 2.
21
                    b.       As set forth in each agreement, the Professional will be entitled to 5% of the
22

23          sale/purchase price at the time of sale, subject to Court approval and closing of the

24          sale. (The Professional may pay/share a portion of her commission with any broker

25          for the buyer(s) of the Property.)
26
                    c.       The source of the proposed compensation will be the proceeds from the
27
            closing of and the sale of the Property.
28

                                                        7
Case 2:20-bk-16399-BR       Doc 57 Filed 12/29/20 Entered 12/29/20 10:18:27                  Desc
                            Main Document     Page 9 of 66



 1 4.     The nature and terms of retainer (i.e., nonrefundable versus an advance against fees) held

 2        by the Professional are (specify):
 3
          Not applicable.
 4
     5.   The investigation of disinterestedness made by the Professional prior to submitting this
 5
          Statement consisted of (specify):
 6
          In answering questions 7, 10, and 11 below (which address whether the Professional is a
 7

 8        “disinterested person” in the bankruptcy case of OS Susnet, LLC, as that term is defined by

 9        the Bankruptcy Code), the Professional reviewed its files and a list of creditors and other
10        interested parties.
11
     6.   The following is a complete description of all of the Professional’s connections with the
12
          debtor, principals of the debtor, insiders, the debtor's creditors, any other party or parties
13
          in interest, and their respective attorneys and accountants, or any person employed in the
14

15        Office of the United States Trustee (specify, attaching extra pages as necessary):

16                  a.     The Professional is not aware of any connections to interested parties in the

17        bankruptcy case of OS Susnet, LLC.
18 7.     The Professional is not a creditor, an equity security holder or an insider of the debtor,
19
          except as follows (specify, attaching extra pages as necessary):
20
          Not applicable
21
     8.   The Professional is not and was not an investment banker for any outstanding security of
22

23        the debtor.

24 9.     The Professional has not been within three (3) years before the date of the filing of the

25        petition herein, an investment banker for a security of the debtor, or an attorney for such an
26
          investment banker in connection with the offer, sale or issuance of any security of the
27
          debtor.
28

                                                     8
DocuSign Envelope ID: D3330FF8-A78F-4C62-94B0-441C6A960EFE
             Case 2:20-bk-16399-BR            Doc 57 Filed 12/29/20 Entered 12/29/20 10:18:27                 Desc
                                              Main Document    Page 10 of 66



               1 10.        The Professional is not and was not, within two (2) years before the date of the filing of the

               2            petition herein, a director, officer or employee of the debtor or of any investment banker
               3
                            for any security of the debtor.
               4
                   11.      The Professional neither holds nor represents any interest materially adverse to the interest
               5
                            of the estate or of any class of creditors or equity security holders with respect to the matter
               6
                            on which the Professional is to be employed, by reason of any direct or indirect
               7

               8            relationship to, connection with, or interest in, the debtor or an investment banker for any

               9            security of the debtor, or for any other reason, except as follows (specify, attaching extra
              10            pages as necessary):
              11
                   12.      Name, address and telephone number of the person signing this Statement on behalf of the
              12
                            Professional and the relationship of such person to the Professional (specify):
              13
                            Hilton & Hyland,
              14            Jeff Hyland
              15            257 North Canon Drive, 2nd Floor
                            Beverly Hills, California 90210
              16            (310) 278-3311
                            jeff@jeffhyland.com
              17
                   13.      The Professional is not a relative or employee of the United States Trustee or a Bankruptcy
              18            Judge, except as follows (specify, attaching extra pages as necessary):
              19
                            Not applicable
              20
                   14.      Total number of attached pages supporting documents: 0.
              21
                   15.      After conducting or supervising the investigation described in Paragraph 5 above, I declare
              22
                            under of perjury under the laws of the United States of America, that the foregoing is true
              23            and correct except that I declare that I declare that Paragraph 6 through 11 are stated on
                            information and belief.
              24
                   Executed on the December ___, 2020 at Beverly Hills, California.
              25
                   Hilton & Hyland
              26

              27 Jeff Hyland                                                   ________________________________
                                                                                                   12/24/20
                 Type Name of Professional                                     Jeff Hyland
              28

                                                                       9
Case 2:20-bk-16399-BR   Doc 57 Filed 12/29/20 Entered 12/29/20 10:18:27   Desc
                        Main Document    Page 11 of 66




                            EXHIBIT 1
Case 2:20-bk-16399-BR         Doc 57 Filed 12/29/20 Entered 12/29/20 10:18:27                  Desc
                              Main Document    Page 12 of 66




                                      Curriculum Vitae

                                        Jeffrey Hyland

                B.A. Business Administration United States International University

                        Licensed Real Estate Broker in California since 1976

                       President of Alvarez, Hyland & Young, 1976 to 1993

                           President of Hilton & Hyland, 1993 to present

  Past President of Beverly Hills Board of Realtors, Chairman of Professional Standards Committee,
                                         Realtor of The Year

                    State Director, California Association of Realtors, five years

                     Past President of the 30,000 member Los Angeles County
                                        Boards of Real Estate

                   Named by Town & Country Magazine as the “Gatekeeper” to
                                 Holmby Hills and Bel-Air

                                  Robb Report “Best of the Best”

                      Founding member of Christie’s International Real Estate

                            Co-author of “The Estates of Beverly Hills”

                  Author and Publisher: “The Legendary Estates of Beverly Hills”

                          Christie’s International Real Estate Large Market
                                         Affiliate of the Year

                  Beverly Hills Greater Los Angeles Area Association of Realtors
                                  Life Time Achievement Award

                 Robinson Gardens Recipient, Spirit of Beverly Hills Honoree 2013

                       Will Rogers Real Estate Lifetime Achievement Award
                                      City of Beverly Hills

                   Institute of Classical Architecture and Arts Legacy Award 2018

                        Founding Member of Forbes Global Properties 2020
Case 2:20-bk-16399-BR   Doc 57 Filed 12/29/20 Entered 12/29/20 10:18:27   Desc
                        Main Document    Page 13 of 66




                            EXHIBIT 2
  
                               
             Case 2:20-bk-16399-BR       Doc 57 Filed 12/29/20 Entered 12/29/20 10:18:27   Desc
                                         Main Document    Page 14 of 66




                                                                               
  
                               
             Case 2:20-bk-16399-BR       Doc 57 Filed 12/29/20 Entered 12/29/20 10:18:27   Desc
                                         Main Document    Page 15 of 66
  
                               
             Case 2:20-bk-16399-BR       Doc 57 Filed 12/29/20 Entered 12/29/20 10:18:27   Desc
                                         Main Document    Page 16 of 66
  
                               
             Case 2:20-bk-16399-BR       Doc 57 Filed 12/29/20 Entered 12/29/20 10:18:27   Desc
                                         Main Document    Page 17 of 66
  
                               
             Case 2:20-bk-16399-BR       Doc 57 Filed 12/29/20 Entered 12/29/20 10:18:27   Desc
                                         Main Document    Page 18 of 66
  
                               
             Case 2:20-bk-16399-BR       Doc 57 Filed 12/29/20 Entered 12/29/20 10:18:27   Desc
                                         Main Document    Page 19 of 66
  
                               
             Case 2:20-bk-16399-BR       Doc 57 Filed 12/29/20 Entered 12/29/20 10:18:27   Desc
                                         Main Document    Page 20 of 66
  
                               
             Case 2:20-bk-16399-BR       Doc 57 Filed 12/29/20 Entered 12/29/20 10:18:27   Desc
                                         Main Document    Page 21 of 66




                                                                                           
  
                               
             Case 2:20-bk-16399-BR       Doc 57 Filed 12/29/20 Entered 12/29/20 10:18:27   Desc
                                         Main Document    Page 22 of 66
  
                               
             Case 2:20-bk-16399-BR       Doc 57 Filed 12/29/20 Entered 12/29/20 10:18:27    Desc
                                         Main Document    Page 23 of 66




                                                                                           
  
                               
             Case 2:20-bk-16399-BR       Doc 57 Filed 12/29/20 Entered 12/29/20 10:18:27   Desc
                                         Main Document    Page 24 of 66
  
                               
             Case 2:20-bk-16399-BR       Doc 57 Filed 12/29/20 Entered 12/29/20 10:18:27   Desc
                                         Main Document    Page 25 of 66
  
                               
             Case 2:20-bk-16399-BR       Doc 57 Filed 12/29/20 Entered 12/29/20 10:18:27     Desc
                                         Main Document    Page 26 of 66




                                                                                           
  
                               
             Case 2:20-bk-16399-BR       Doc 57 Filed 12/29/20 Entered 12/29/20 10:18:27   Desc
                                         Main Document    Page 27 of 66
  
                               
             Case 2:20-bk-16399-BR       Doc 57 Filed 12/29/20 Entered 12/29/20 10:18:27   Desc
                                         Main Document    Page 28 of 66
  
                               
             Case 2:20-bk-16399-BR       Doc 57 Filed 12/29/20 Entered 12/29/20 10:18:27   Desc
                                         Main Document    Page 29 of 66
  
                               
             Case 2:20-bk-16399-BR       Doc 57 Filed 12/29/20 Entered 12/29/20 10:18:27   Desc
                                         Main Document    Page 30 of 66
  
                               
             Case 2:20-bk-16399-BR       Doc 57 Filed 12/29/20 Entered 12/29/20 10:18:27   Desc
                                         Main Document    Page 31 of 66




                                                                                
  
                               
             Case 2:20-bk-16399-BR       Doc 57 Filed 12/29/20 Entered 12/29/20 10:18:27   Desc
                                         Main Document    Page 32 of 66
  
                               
             Case 2:20-bk-16399-BR       Doc 57 Filed 12/29/20 Entered 12/29/20 10:18:27   Desc
                                         Main Document    Page 33 of 66
  
                               
             Case 2:20-bk-16399-BR       Doc 57 Filed 12/29/20 Entered 12/29/20 10:18:27   Desc
                                         Main Document    Page 34 of 66
  
                               
             Case 2:20-bk-16399-BR       Doc 57 Filed 12/29/20 Entered 12/29/20 10:18:27   Desc
                                         Main Document    Page 35 of 66
  
                               
             Case 2:20-bk-16399-BR       Doc 57 Filed 12/29/20 Entered 12/29/20 10:18:27   Desc
                                         Main Document    Page 36 of 66
  
                               
             Case 2:20-bk-16399-BR       Doc 57 Filed 12/29/20 Entered 12/29/20 10:18:27   Desc
                                         Main Document    Page 37 of 66
  
                               
             Case 2:20-bk-16399-BR       Doc 57 Filed 12/29/20 Entered 12/29/20 10:18:27   Desc
                                         Main Document    Page 38 of 66




                                                                                       
  
                               
             Case 2:20-bk-16399-BR       Doc 57 Filed 12/29/20 Entered 12/29/20 10:18:27   Desc
                                         Main Document    Page 39 of 66
  
                               
             Case 2:20-bk-16399-BR       Doc 57 Filed 12/29/20 Entered 12/29/20 10:18:27   Desc
                                         Main Document    Page 40 of 66
  
                               
             Case 2:20-bk-16399-BR       Doc 57 Filed 12/29/20 Entered 12/29/20 10:18:27   Desc
                                         Main Document    Page 41 of 66
  
                               
             Case 2:20-bk-16399-BR       Doc 57 Filed 12/29/20 Entered 12/29/20 10:18:27   Desc
                                         Main Document    Page 42 of 66
  
                               
             Case 2:20-bk-16399-BR       Doc 57 Filed 12/29/20 Entered 12/29/20 10:18:27   Desc
                                         Main Document    Page 43 of 66
  
                               
             Case 2:20-bk-16399-BR       Doc 57 Filed 12/29/20 Entered 12/29/20 10:18:27   Desc
                                         Main Document    Page 44 of 66
  
                               
             Case 2:20-bk-16399-BR       Doc 57 Filed 12/29/20 Entered 12/29/20 10:18:27   Desc
                                         Main Document    Page 45 of 66
  
                               
             Case 2:20-bk-16399-BR       Doc 57 Filed 12/29/20 Entered 12/29/20 10:18:27   Desc
                                         Main Document    Page 46 of 66
  
                               
             Case 2:20-bk-16399-BR       Doc 57 Filed 12/29/20 Entered 12/29/20 10:18:27   Desc
                                         Main Document    Page 47 of 66
  
                               
             Case 2:20-bk-16399-BR       Doc 57 Filed 12/29/20 Entered 12/29/20 10:18:27   Desc
                                         Main Document    Page 48 of 66
  
                               
             Case 2:20-bk-16399-BR       Doc 57 Filed 12/29/20 Entered 12/29/20 10:18:27   Desc
                                         Main Document    Page 49 of 66
  
                               
             Case 2:20-bk-16399-BR       Doc 57 Filed 12/29/20 Entered 12/29/20 10:18:27   Desc
                                         Main Document    Page 50 of 66
  
                               
             Case 2:20-bk-16399-BR       Doc 57 Filed 12/29/20 Entered 12/29/20 10:18:27   Desc
                                         Main Document    Page 51 of 66
  
                               
             Case 2:20-bk-16399-BR       Doc 57 Filed 12/29/20 Entered 12/29/20 10:18:27     Desc
                                         Main Document    Page 52 of 66




                                                                                           
  
                               
             Case 2:20-bk-16399-BR       Doc 57 Filed 12/29/20 Entered 12/29/20 10:18:27   Desc
                                         Main Document    Page 53 of 66




                                                                                    
  
                               
             Case 2:20-bk-16399-BR       Doc 57 Filed 12/29/20 Entered 12/29/20 10:18:27   Desc
                                         Main Document    Page 54 of 66
  
                               
             Case 2:20-bk-16399-BR       Doc 57 Filed 12/29/20 Entered 12/29/20 10:18:27   Desc
                                         Main Document    Page 55 of 66
  
                               
             Case 2:20-bk-16399-BR       Doc 57 Filed 12/29/20 Entered 12/29/20 10:18:27   Desc
                                         Main Document    Page 56 of 66
  
                               
             Case 2:20-bk-16399-BR       Doc 57 Filed 12/29/20 Entered 12/29/20 10:18:27   Desc
                                         Main Document    Page 57 of 66
  
                               
             Case 2:20-bk-16399-BR       Doc 57 Filed 12/29/20 Entered 12/29/20 10:18:27   Desc
                                         Main Document    Page 58 of 66
  
                               
             Case 2:20-bk-16399-BR       Doc 57 Filed 12/29/20 Entered 12/29/20 10:18:27   Desc
                                         Main Document    Page 59 of 66
  
                               
             Case 2:20-bk-16399-BR       Doc 57 Filed 12/29/20 Entered 12/29/20 10:18:27   Desc
                                         Main Document    Page 60 of 66
!"   
                               
             Case 2:20-bk-16399-BR      Doc 57 Filed 12/29/20 Entered 12/29/20 10:18:27                     Desc
                                        Main Document    Page 61 of 66



                      ADDENDUM TO EXCLUSIVE AUTHORIZATION AND RIGHT TO SALE

                    David M. Goodrich, the duly appointed and acting Chapter 7 Trustee ("Trustee") of the
             bankruptcy estate ("Estate") of OS Susnet LLC ("Debtor"), the debtor in the bankruptcy case
             pending in the United States Bankruptcy Court for the Central District of California, Case No.
             2:20-bk-16399-BR, and Hilton & Hyland ("Broker"), enter into this Addendum of the real property
             located at 12125 W. Sunset Blvd., Los Angeles, California 90049, APN 4402-022-012
             ("Property").

                    1.     Addendum. This Addendum amends certain terms and conditions in the Listing
             Agreement. Notwithstanding any contrary terms and conditions in the Listing Agreement, the
             terms and conditions set forth in this Addendum shall apply.

                    2.     Bankruptcy Court Approval. The Trustee shall not be under any obligation to
             perform under the Listing Agreement or this Addendum until and unless the Bankruptcy Court has
             approved the employment of the Broker and the terms of the Listing Agreement and the
             Addendum.

                    3.      Commission. The total commission paid to the Broker and the successful buyer's
             broker shall be 5%.

                     4.      No Liability. The Trustee is listing the Property for sale with the Broker in his
             capacity as the Chapter 7 Trustee of the Estate, and not in his personal capacity, and no liability or
             obligations shall accrue to him personally as a result of such listing.

                     5.      Termination. The Trustee may terminate the Listing Agreement at his option and
             upon written notice to the Broker at any time, and no liability or obligations shall accrue to the
             estate or to the Trustee, either personally or in his capacity as Trustee, as a result of any such
             termination.

                     6.      Abandonment. The Trustee reserves the right, in his sole discretion, to determine
             not to sell the Property and to abandon the Property. In the event of any such abandonment, the
             Listing Agreement and this Addendum shall terminate and no liability or obligations shall accrue
             to the Estate or to the Trustee, either personally or in his capacity as Trustee, as a result of any
             such abandonment and termination.

                     7.     Conditions of Sale. The Broker agrees and understands that any sale of the Property
             shall be subject to the following terms and conditions:

                             a.      The Trustee is selling the Property in his capacity, as the Chapter 7 Trustee
             of the Estate, and not in his personal capacity, and no liability or obligations shall accrue to him
             personally as a result of any sale.

                             b.      If for any reason, or no reason whatsoever, the Trustee is unable to deliver
             possession or title to the Property to any potential purchaser, the purchaser's sole remedy shall be
             the return of any money that the purchaser has deposited towards the purchase of the Property.
!"   
                               
             Case 2:20-bk-16399-BR      Doc 57 Filed 12/29/20 Entered 12/29/20 10:18:27                     Desc
                                        Main Document    Page 62 of 66



                             c.      The Trustee is selling the Property on an "AS IS" condition or basis by
             quitclaim or bankruptcy trustee's deed without any representations or warranties whatsoever,
             express or implied, including, without limitation, representations or warranties as to title, oil and
             mineral rights, city or government agency notifications regarding work to be done, marketability
             of title, ownership, physical condition, compliance with California, city or federal statutes, codes,
             ordinances, or regulations, geological stability, zoning, suitability for improvement, and fire
             insurance policies to cover any improvements on the Property, nor any assurances regarding the
             subdivisibility of the Property.

                            d.       The sale of the Property is subject to Bankruptcy Court approval after notice
             to the Debtor, all creditors, the United States Trustee, and other parties in interest, as required by
             the Bankruptcy Code, Federal Rules of Bankruptcy Procedure, and Local Bankruptcy Rules.

                            e.      The purchaser shall, at the purchaser's sole expense, acquire any and all
             insurance policies that the purchaser desires to cover the Property. The Trustee does not agree to
             acquire or transfer any insurance policies to the purchaser.

                           f.       The purchaser is to arrange for all financing of the acquisition of the
             Property before the close of escrow.

                               g.   All escrow fees shall be shared and paid on a 50/50 basis by the Trustee and
             the purchaser.

                             h.     The purchaser shall, at the purchaser's sole expense, install all smoke
             detectors, if any, as may be required by state or local law. The Trustee is not required to deliver
             to the purchaser a written statement of compliance with any applicable state and local law.

                            i.      The purchaser shall, at purchaser's sole expense, obtain all pest control
             inspections and repairs that purchaser deems appropriate.

                           j.     If any local ordinance requires that the Property be brought into compliance
             with minimum energy conservation standards as a condition of sale or transfer, the purchaser shall
             comply with and pay for these requirements at purchaser's sole expense.

                            k.      Any sale is subject to the following conditions being satisfied before the
             close of escrow:

                                    (1)     The Trustee must prevail with respect to any objections to the
             proposed sale; and

                                    (2)     All sales are subject to overbid unless the Bankruptcy Court orders
             otherwise, and

                                   (3)      The Trustee reserves the right to reject any and all offers which in
             his judgment are insufficient; and

                                    (4)     The Bankruptcy Court must approve the sale.
!"   
                               
             Case 2:20-bk-16399-BR      Doc 57 Filed 12/29/20 Entered 12/29/20 10:18:27                    Desc
                                        Main Document    Page 63 of 66



                               l.   The Property is being sold subject to:

                                   (1)     All general and special taxes that are presently due, or may become
             due, regarding the Property, other than real property taxes, which shall be prorated as of the close
             of escrow;

                                   (2)    The lien of supplemental taxes, if any, assessed pursuant to the
             provisions of Chapter 3.5 (commencing with Section 75) of the California Revenue and Taxation
             Code; and

                                    (3)    Any and all easements, restrictions, rights and conditions of record
             and rights of way, against, on or regarding the Property. Title, however, is to be transferred free
             and clear of secured claims of record.

                     8.    Payment of Commission. The commissions to be paid to the Broker shall only be
             paid from the proceeds of the sale of the Property. If a sale is not consummated for any or no
             reason whatsoever, the Broker shall not be entitled to a commission. The Broker's commission
             may only be paid after the Bankruptcy Court approve the payment of the Broker's commission.

                     9.      Entire Agreement. This Addendum and the Listing Agreement, to the extent that
             such Listing Agreement is not contrary to the terms and conditions herein, constitute the entire
             contract between the parties. All prior agreements between the parties are incorporated into this
             contract. Its terms are intended by the parties as a final expression of their agreement with respect
             to such terms as are included herein, and may not be contradicted by evidence of any prior
             agreement or contemporaneous oral agreement. The parties further intend that this agreement
             constitutes the complete, final and exclusive statement of its terms and that no extrinsic evidence
             whatsoever may be introduced in any judicial or arbitration proceeding, if any, involving this
             agreement.

                     10.      Bankruptcy Court Jurisdiction. The Bankruptcy Court shall have exclusive
             jurisdiction to resolve any and all disputes relating to the Listing Agreement and this Addendum.

             DATED: December 23, 2020


                                                                  /s/ David M. Goodrich
                                                                 David M. Goodrich
                                                                 Chapter 7 Trustee of the Bankruptcy Estate of
                                                                 OS Susnet LLC

             DATED: December 23, 2020                            Hilton & Hyland


                                                                                                     
                                                                 Jeff Hyland



                                                                                                      
                                                                  
  
                               
             Case 2:20-bk-16399-BR       Doc 57 Filed 12/29/20 Entered 12/29/20 10:18:27   Desc
                                         Main Document    Page 64 of 66
        Case 2:20-bk-16399-BR                  Doc 57 Filed 12/29/20 Entered 12/29/20 10:18:27                         Desc
                                               Main Document    Page 65 of 66




                                      PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:

650 Town Center Drive, Suite 600, Costa Mesa, CA 92626

A true and correct copy of the foregoing document entitled (specify): APPLICATION BY CHAPTER 7 TRUSTEE TO EMPLOY
HILTON & HYLAND AS REAL ESTATE BROKER TO MARKET AND SELL REAL PROPERTY; DECLARTION OF
DAVID M. GOODRICH; STATEMENT OF DISINTERESTEDNESS IN SUPPORT THEREOF will be served or was served (a)
on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On December 29,
2020 I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the following persons
are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

    •    Eric Bensamochan     eric@eblawfirm.us, G63723@notify.cincompass.com

    •    David M Goodrich (TR)        dgoodrich@wgllp.com, c143@ecfcbis.com;dgoodrich11@ecf.axosfs.com;lrobles@wgllp.com

    •    Jerome Kaplan     office@3klaw.com, dskadin@3klaw.com

    •    Kelly M Kaufmann      bknotice@mccarthyholthus.com, kraftery@ecf.courtdrive.com

    •    Harris M Madnick     hmmadnick@kramarmadnick.com

    •    Laila Masud     lmasud@marshackhays.com, lmasud@ecf.courtdrive.com;kfrederick@ecf.courtdrive.com

    •    JaVonne M Phillips    bknotice@mccarthyholthus.com, jphillips@ecf.courtdrive.com

    •    Daren M Schlecter    daren@schlecterlaw.com, assistant@schlecterlaw.com

    •    Bryan K Theis    bryan@theislaw.com

    •    United States Trustee (LA)     ustpregion16.la.ecf@usdoj.gov

    •    David Wood dwood@marshackhays.com,
         dwood@ecf.courtdrive.com;lbuchananmh@ecf.courtdrive.com;kfrederick@ecf.courtdrive.com


2. SERVED BY UNITED STATES MAIL:
On December 29, 2020, I served the following persons and/or entities at the last known addresses in this bankruptcy case or
adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first class, postage
prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will be completed no
later than 24 hours after the document is filed.

         Hilton & Hyland,
         Jeff Hyland
         257 North Canon Drive, 2nd Floor
         Beverly Hills, California 90210

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state
method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date)                       , I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to such
service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration that personal
delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is filed.
        Case 2:20-bk-16399-BR               Doc 57 Filed 12/29/20 Entered 12/29/20 10:18:27                               Desc
                                            Main Document    Page 66 of 66


I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.



 December 29, 2020                       Lorraine Robles                                            /s/ Lorraine Robles

 Date                                                         Printed Name                          Signature
